Citation Nr: 1111308	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service connected diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 20 percent for peripheral vascular disease (vasculitis), right lower extremity.

3.  Entitlement to an initial evaluation in excess of 20 percent for peripheral vascular disease (vasculitis), left lower extremity.

4.  Entitlement to service connection for arterial hypertension, including as secondary to the service-connected type 2 diabetes mellitus.

5.  Entitlement to service connection for chronic ethanolism, chronic liver disease, including as secondary to the service-connected type 2 diabetes mellitus.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico. 

It is noted that the claims folder does not contain a VA Form 9, Appeal to Board of Veterans' Appeals, with regard to the Veteran's claims stemming from the January 2007 rating decision.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), however, the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of an Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Thus, the Board will proceed to the merits of this appeal as to all issues noted in the case caption, above.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manageable by restricted diet, and does not require insulin or oral hypoglycemic agent.

2.  The Veteran's peripheral vascular disease (vasculitis), right lower extremity, is productive of symptoms commensurate to claudication on walking between 25 and 100 yards, on a level grade at 2 miles per area, and trophic changes to the skin.  

3.  The Veteran's peripheral vascular disease (vasculitis), left lower extremity, is productive of symptoms commensurate to claudication on walking between 25 and 100 yards, on a level grade at 2 miles per area, and trophic changes to the skin.  

4.  Competent medical evidence shows that the Veteran's arterial hypertension is worsened by his service-connected type 2 diabetes mellitus.

5.  Competent medical evidence shows that the Veteran has chronic liver disease due to chronic ethanolism, rather than due to any in-service incurrence, or to any service-connected disability, including type 2 diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  The criteria for a 40 percent evaluation for peripheral vascular disease (vasculitis), right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, DC 7114 (2010).

3.  The criteria for a 40 percent evaluation for peripheral vascular disease (vasculitis), left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, DC 7114 (2010).

4.  Hypertension was aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

5.  The criteria for service connection for chronic ethanolism, chronic liver disease, including as secondary to the service-connected type 2 diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

Here, the notice requirement does not apply to the Veteran's challenge of his initial disability ratings for diabetes and the left and right lower extremities.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to this claim.  Thus, because the notice that was provided before service connection was granted is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial ratings under appeal has been satisfied.

Also, because the Board is granting service connection for hypertension in this decision, which represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary as to this claim.

With regard to the Veteran's claim for service connection for a liver disorder, in August 2006, prior to the rating decision under appeal, VA sent the Veteran a letter informing him of the evidence necessary to establish service connection, including on a secondary basis.  He was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf.  He was also notified of the type of evidence necessary to establish an effective date and a disability rating.  The August 2006 letter satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and post service treatment records have been associated with the claims folder.  The Veteran was also afforded a VA examination for each claimed disability and the examination reports are in the claims folder and were reviewed by the Board.  

The Board notes that the Veteran was given the opportunity for a hearing, but cancelled the hearings, thus these issues are adjudicated without the benefit of the Veteran's hearing testimony.  Also, the Veteran noted receipt of Social Security benefits; however, he later noted that they were due to age, rather than disability.  The Social Security Administration responded to VA's request for documents and indicated that no medical records were available.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claims.  VA has met its duties to notify and assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  

Initial Ratings

Service connection for diabetes mellitus, and for peripheral vascular disease of the right and left lower extremities was granted by way of the January 2007 rating decision.  The Veteran filed a timely notice of disagreement (NOD) with the initial ratings assigned for these disabilities.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The rating of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their rating.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diabetes

The Veteran's service connected diabetes mellitus is rated as 10 percent disabling under 38 C.F.R. § 4.119, Code 7913.  For a 20 percent rating, the evidence must show that his diabetes requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  

The Board finds that the overall disability picture does not more closely approximate the criteria for a higher evaluation.  38 C.F.R. § 4.7.  Specifically, the Veteran's diabetes does not require insulin or an oral hypoglycemic agent.

The Veteran's outpatient records were reviewed and do not show a prescription for insulin or an oral hypoglycemic agent.  In August 2006, a private physician submitted a statement noting the Veteran's recent diagnosis of diabetes, but noting that he was not undergoing treatment at that time.  In October 2006, he was afforded a VA examination to determine the nature and etiology of any diabetes diagnosed.  The VA examiner noted the discovery of elevated blood sugar during the 2006 VA hospitalization related to bilateral leg cellulitis.  He was noted as starting on a "low dose of Glyburide."  Since that hospitalization, the Veteran was noted as having a recommended low sugar diet, but no medication.  The examiner specifically reported that his only treatment was the low sugar diet.

At his April 2008 VA examination, the Veteran reported the same history and again reported treatment by way of diet alone.

The Veteran was examined most recently in October 2009, at which time he again reported treatment of his diabetes by way of a diabetic diet, and without any other medication.

Although the Veteran is shown to have diabetes, and is shown to require a diabetic diet, there is no evidence suggesting that he is prescribed any medication, including insulin or an oral hypoglycemic agent, for the disability.  Thus, there is no objective medical evidence that the Veteran's disability picture meets the criteria for a higher rating.  Therefore, the Board finds that the preponderance of the evidence is against an initial disability rating greater than 10 percent for diabetes mellitus under Diagnostic Code 7913.

Left and Right Lower Extremities

The Veteran's right and left lower extremity disabilities are presently rated as 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7114.  Diagnostic Code 7114 concerns arteriosclerosis obliterans.  Under this section, a minimum compensable evaluation of 20 percent is assigned for claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  A 40 percent evaluation is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent evaluation contemplates claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or ABI of 0.5 or less.  And, a 100 percent evaluation is warranted for limb pain at rest, and either deep ischemic ulcers or ABI of 0.4 or less.  Under Note 3, these evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine under 38 C.F.R. § 4.25, using the bilateral factor (38 C.F.R. § 4.26), if applicable.  The RO has assigned such separate ratings and used the bilateral factor in this case.

The Veteran's outpatient records were reviewed, but provide little if no information relative to the assignment of an appropriate rating for the Veteran's right and left lower extremities.  The Veteran was afforded a VA examination in October 2006.  At that time, he reported taking no medications, but experiencing pain upon ambulation of both legs.  The examiner noted that the Veteran "refers to have symptoms consistent with claudication upon ambulation for more than 20 minutes."  The examiner failed to note the distance at which such claudication occurs, making application of this aspect of the rating criteria difficult.  Physical examination revealed hyperpigmentation and a temperature higher in his legs than in the rest of his body.  There were also "signs of dermatitis in his lower extremities" but no ulcers observed.

The Veteran was again examined in April 2008, at which time he presented with leg swelling and pain.  The examiner also noted skin discoloration, but no ulceration.  Temperature at the time of this examination was noted as normal.  This examiner provided no other information regarding the Veteran's bilateral lower extremities, so this examiner's report is of minimal use in this analysis.

Most recently, the Veteran was examined in October 2009.  At this time, the Veteran reported a decreased ambulation tolerance since prior examinations.  He reported pain in both legs when ambulating short distances, and that he is required to take resting periods while walking.  The examiner noted that while walking at 2 miles per hour on level ground, the Veteran has pain at 25 to 100 yards in both the right and left lower extremity.  The diagnosis was confirmed as arteriosclerosis obliterans.

In summary, the evidence supports higher evaluations, of 40 percent each, for  arteriosclerosis obliterans of the right and left lower extremities.  The general picture throughout the course of the Veteran's claim and appeal has been a consistent showing of pain, which the VA examiner described as consistent with claudication, in both the right and left lower extremities, along with an alteration in the color and temperature of the skin in the area.  Although only the most recent VA examiner described the distance at which pain occurred, the prior examiners similarly noted the pain on ambulation.  The Veteran should not be penalized for the inadequacy of the prior examinations.  As such, the Board will afford him the benefit of the doubt and conclude that the evidence supports that a higher, 40 percent rating, is warranted for both the right and left lower extremity, since the date service connection was granted.  However, there is no evidence to suggest that the severity of the disabilities more closely approximates the next higher rating of 60 percent, which requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 40 percent rating, and no more, is awarded for both the right and left lower extremity arteriosclerosis obliterans.  To this extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

Service Connection

The Veteran is seeking service connection for hypertension and for liver disease, both of which he claims are secondary to his service-connected diabetes mellitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran, because it does not require the establishment of a baseline before an award of service connection may be made.

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Hypertension

The Veteran contends that he has hypertension, which was caused or aggravated by his service-connected diabetes.  A review of the claims folder reveals that the Veteran was diagnosed with hypertension as early as 1977.  See October 1977 VA examination report.  His diabetes diagnosis came in 2006, many years later.  The basis of the RO's denial of service connection was that hypertension preexisted diabetes and, therefore, was not a secondary condition.  The basis for this conclusion were the findings in the October 2006 VA examination report.  The examiner noted blood pressure readings of 177/95, 180/100, and 190/100.  Arterial hypertension was confirmed and the examiner went on to say that he has "longstanding hypertension at least back to 1977" and that he "was diagnosed with diabetes mellitus recently, in June 2006."  Based upon these two facts, the examiner concluded that the "Veteran's arterial hypertension is a preexisting condition not related to his diabetes mellitus."  The Board observes, however, that the examiner failed to consider whether the Veteran's longstanding hypertension was in any way aggravated by his service-connected diabetes.  

The only other report addressing the etiology of the Veteran's hypertension is the April 2008 VA examination report.  This examiner also confirmed that the Veteran's hypertension is not a complication of diabetes, as the "duration and severity do not correlate."  However, the examiner went on to state that diabetes is a factor that can exacerbate hypertension, and that the Veteran's hypertension is worsened or increased by the Veteran's diabetes.

Thus, while the competent medical evidence fails to show that the Veteran's diabetes caused his longstanding hypertension, a competent medical examiner does opine that the diabetes aggravated the Veteran's preexisting hypertension.  As such, service connection is warranted under 38 C.F.R. § 3.310.  The Veteran's appeal, in this regard, is granted.

Liver

The Veteran contends that service connection is warranted for chronic liver disease.  A review of his service records reveals no complaints related to or symptoms of liver disease during service.  The Veteran, however, does not contend that service connection is warranted on a direct basis under 38 C.F.R. § 3.303.  Rather, he claims that he has liver disease as a result of his service-connected diabetes mellitus.

In October 2006, the Veteran was afforded a VA examination with regard to this claim.  At that time, he reported "chronic alcohol abuse since he was 18-y/o (one liter of whisky daily)."  The Veteran did confirm that he stopped drinking alcohol after a 2006 hospitalization.  Physical examination revealed no evidence of tenderness to palpation on the right upper quadrant, no evidence of malnutrition, and "no signs of liver disease."  Abdominal sonogram from June 2006 reported with hepatomegaly, with diffusely absortive liver parenchyma compatible with fatty liver versus hepatocelular disease, and also reported with splenomegaly.  Liver function testing reported with total bilirubin mildly elevated, as well as elevated alkaline phosphatase.  The examiner concluded, based upon the Veteran's physical examination and reported history, that he has chronic ethanolism with secondary chronic liver disease.  The examiner stated that the Veteran's "chronic liver disease is more likely than not secondary to alcohol abuse and not related at all with his diabetes mellitus."  

The evidence does not show and the Veteran does not contend that his chronic ethanolism with secondary chronic liver disease initially manifested during service, or for many years following his discharge, and the competent medical evidence of record fails to establish that it is related to his service-connected diabetes.  Currently, the only evidence of record supporting the Veteran's claim is his opinion, expressed in statements that he has submitted.  The Board recognizes the Veteran's genuine belief that his liver disease is related to his diabetes, and finds his assertions credible; however, the Board does not find that he is competent to testify as to etiology of the current liver disease.

The Veteran is competent to testify as to his observations.  See 38 C.F.R. § 3.159(a) (2010).  In addition, he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, his statements as to the etiology of his liver disease address an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Because of the complex nature of the disability at issue, the Board does not find that the Veteran is competent to testify as to its etiology.

In summary, the Board finds that the most probative evidence shows that the Veteran's chronic liver disease was not present during his active service or for many years thereafter and the record on appeal contains no probative evidence that the Veteran's current liver disease is causally related to his active service or to any service-connected disability, including diabetes.  Rather, the record demonstrates, by way of the Veteran's own reports, a long history of alcohol abuse.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for chronic liver disease.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service connected diabetes mellitus is denied.

Entitlement to a 40 percent initial evaluation for peripheral vascular disease (vasculitis), right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a 40 percent initial evaluation for peripheral vascular disease (vasculitis), left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for arterial hypertension, including as secondary to the service-connected type 2 diabetes mellitus, is granted.

Service connection for chronic ethanolism, chronic liver disease, including as secondary to the service-connected type 2 diabetes mellitus, is denied.


REMAND

The Veteran alleges that his service-connected disabilities prevent him from working, and he has perfected an appeal to whether a TDIU rating is warranted.

Initially, the Board observes that there are several pending unadjudicated claims.  In August 2006 the Veteran filed a claim of service connection for a skin condition, and another statement in December 2009 indicating his wish to reopen his claim for heart disability; with respect to the latter claim, the Veteran cited the recent regulatory amendment establishing presumptive service connection for certain heart disabilities.  Also, the October 2009 VA examination report raises the issue of whether service connection for erectile dysfunction, secondary to service-connected diabetes mellitus is warranted.  Although the Board would generally refer these issues for initial RO consideration, because they may directly impact his TDIU claim, the Board finds that there are inextricably intertwined with his TDIU claim and thus they must be remanded.

In this case, the medical and other records on file do not clearly indicate whether the Veteran is unemployable.  The Board notes that he is service-connected for several disabilities, including peripheral vascular disease in both legs.  In April 2008, he reported to a VA examiner that he is unable to work due to leg pain.  In October 2009, he reported to another VA examiner that he retired due his peripherovascular disease.  Not working, however, does not establish the fact of unemployability.  The record does not contain a medical opinion as to whether the Veteran is able to secure and maintain substantially gainful employment (physical or sedentary) in light of his service-connected disabilities.  As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether he can perform work based on his current level of disabilities.  A VA examination and opinion are therefore needed to fairly decide the TDIU claim at issue.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available and reviewed the examiner and all necessary tests should be conducted.  Thereafter, the examiner must opine as to whether it is at least as likely as not he has a skin disability, a heart disability and erectile dysfunction that is related to service or to his service-connected diabetes mellitus.  The examiner must also opine as to whether it is at least as likely as not that any heart disability developed within one year of separation.  Thereafter without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all conclusions in a legible report.

2.  Adjudicate the Veteran's pending skin, heart and erectile dysfunction claims.  Then readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


